DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,710,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences which exist between the claims would be obvious to one having ordinary skill in the art upon review of the accompanying claims and disclosure.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-23 of U.S. Patent No. 10,710,135 in view of Roesch US Patent 3,701,274. The patented and the pending claims set forth the same invention substantially the same scope except the invention of the patented claims 12-24 lacks a second work roll bending mechanism configured to uniformly bend the upper work rolls or the lower work rolls of the first stage work roll set. However, it is well known in the art to provide a second work roll bending mechanism as taught by Roesch as shown at least Figure 5. In view of Roesch, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second work roll bending mechanism because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 12-16, 18-20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roesch (US 3,701,274).
With regards to claims 1 and 24, Roesch discloses a dual-stage multi-roll leveler for flattening a moving strip material, comprising:
a framework (1-4) defining a work envelope having a material entry side and a material exit side;
a first leveling stage including a driven first stage work roll set (6, 7) located within the work envelope to receive the strip material through an entry side thereof, the first stage work roll set including a plurality of upper work rolls (11) disposed above a plurality of lower work rolls  (40) with a uniform entry side and exit side gap therebetween;
a second leveling stage including a driven second stage work roll set (8,9) disposed within the work envelope and located downstream of the first stage work roll set so as to receive the strip material therefrom, the second stage work roll set being independent from the first stage work roll set and including a plurality of upper work rolls (92) disposed above a plurality of lower work rolls (80) with a uniform entry side and exit side gap therebetween;
a gap adjusting mechanism (screwdowns 5) configured to uniformly adjust the gap between the upper and lower work rolls of the first stage and second stage work roll sets; and
a work roll bending mechanism (wedge assembly including wedge 65, Column 3, lines 5-30) configured to uniformly bend the upper work rolls or the lower work rolls of the second stage work roll set;
wherein a lack of feathering out of work roll penetration eliminates any possible torque windup due to differential roll speed [entire disclosure].
With additional regards to claim 12, two work roll bending mechanisms, one configured to uniformly bend the upper work rolls or the lower work rolls of the first stage work roll set; and the second configured to uniformly bend the upper work rolls or the lower work rolls of the second stage work roll set, as seen in at least Figure 5.
With regards to claims 2 and 13, Roesch discloses wherein the first stage work roll set is operative to remove shape defects from the strip material, and the second stage work roll set is operative to remove coil set from the strip material, as seen in at least Figures 4 and 5.
With regards to claims 3 and 14, Roesch discloses wherein the gap adjusting mechanism comprises a plurality of powered jack screw assemblies (5).
With regards to claims 4 and 15, Roesch discloses wherein the plurality of powered jack screw assemblies are coupled together for concurrent and equivalent movement, as seen in at least Figure 4.
With regards to claims 5 and 16, Roesch discloses wherein the second stage work roll bending mechanism is an adjustable wedge assembly (wedge assembly including wedge 65, Column 3, lines 5-30).
With regards to claims 7 and 18, Roesch discloses further comprising a material guide (surfaces of supports, 23, 51, 88, 101) disposed between the first stage work roll set and the second stage work roll set, the material guide adapted to direct strip material exiting the first stage work roll set into the second stage work roll set, as seen in at least Figure 4.
With regards to claims 8 and 19, Roesch discloses further comprising a drive system (motors 69, 123) for rotationally driving the upper work rolls and/or the lower work rolls of the first stage work roll set and the second stage work roll set.
With regards to claim 9 and 20, Roesch discloses wherein the drive system includes a first drive motor (69) that is coupled to driven work rolls of the first stage work roll set, and a second drive motor (123) that is coupled to the driven work rolls of the second stage work roll set.
With regards to claim 23, Roesch discloses wherein the first stage work roll bending mechanism is selectively operable and the second stage work roll bending mechanism is selectively operable, such that the leveler is operable with first stage work roll bending, second stage work roll bending, or a combination of first stage and second stage work roll bending, as seen in at least Figure 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roesch in view of Applicant’s Admitted Prior Art (AAPA).
Roesch discloses wedge 65 and actuator 69. Roesch discloses the invention substantially as claimed except for wherein the adjustable wedge assembly includes: a plurality of individually displaceable wedges, the wedges configured to act on each upper work roll or each lower work roll in a like manner; and a plurality of actuators for selectively and controllably displacing the wedges. AAPA is relied upon to teach plurality of wedges 35, as shown in Figures 3A-3B. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of wedges and accompanying actuators, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8.

Claims 10, 11, 19 and 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roesch.
Roesch discloses wherein the drive system including multiple motors to drive different stages of the work rolls. Roesch discloses the invention substantially as claimed except for wherein the drive system includes a single drive motor that is coupled to both the at least one driven work roll of the set of first stage work rolls and the at least one driven work roll of the set of second stage work rolls, in a manner that allows the at least one driven work roll of each stage to be driven at different speeds. It is considered to be well-known drive systems can be configured to have individual motor to drive multiple components or a single motor to drive multiple components. It would have been obvious to one of ordinary skill in the art at the time the invention was made provide a single motor coupled to both the first and second stages of work rolls since it would have been obvious to try this technique when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].
With regards to claims 11 and 22, it is considered to be inherent that a drive system with a motor would include a drive belt assembly that employs a drive belt rotating first stage and second stage pulleys of dissimilar diameter, such that the at least one driven roll of the set of second stage work rolls would be capable of rotating at a greater speed than the at least one driven roll of the set of first stage work rolls.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERESA M EKIERT/Primary Examiner, Art Unit 3725